                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 ANDRE KENNETH STUCKEY,                           Case No. 1:18-cv-01557-LJO-SAB (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               ANDRE KENNETH STUCKEY,
                                                  CDCR # AK-1711, PLAINTIFF
 J. JUAREZ, et al.,
                                                  DATE: February 20, 2020
                       Defendants.                TIME: 9:30 a.m.

        ANDRE KENNETH STUCKEY, inmate, CDCR # AK-1711, a necessary and material
witness on his own behalf in a settlement conference in this case on February 20, 2020, is confined
at Pelican Bay State Prison, 5905 Lake Earl Drive, Crescent City, CA 95531, in the custody of the
Warden. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Courtroom #8, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on February 20, 2020, at
9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Pelican Bay State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    January 21, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
